Parker, C. J.
(dissenting in part) — I concur in the result announced by my brethren in the foregoing opinion, but dissent from one announced view of the law therein, touching the jurisdiction of the King county court oyer the person of the relator as defendant in the action in question. Relator, as the defendant in the case, voluntarily asked for a change of venue to the proper county, and thereby invoked the jurisdiction of the King county court to that extent; and the plaintiff in the case has, of course, by commencing the action in that court, invoked its jurisdiction for all purposes. This, to my mind, is plainly not a question of jurisdiction over the subject-matter of the action in question, but only a question of jurisdiction over the person of relator as the defendant in that action. If relator had voluntarily answered and gone to trial upon the merits, manifestly the jurisdiction of the King county court would have been complete, even though neither party had ever before been in, or done any business in, King county. The superior court of every county in the state of Washington has jurisdiction over the subject-matter of that action. This is true, because it is an action which might be tried in any superior court of the state, either by consent of the parties thereto, or by change of venue from a county in which it might have been properly commenced, upon proper showing under our general change-of-venue statute.
I assume that relator’s appearance in the action was special in the sense that relator objected to the assuming of jurisdiction over its person by the King county court for the purpose of trying the case, or doing more than sending it to the superior court of a county which relator could have been by summons forced into; but relator’s appearance was not special in the sense that the King county court is thereby prevented from lawfully doing the very thing relator asked it to do. I' *680agree that the superior court for King county should he prohibited from making any order in the case, other than the one relator asked for; and I do not seriously object to the refusal of this court, in this particular proceeding, to compel the King county court to send the case to another count j; but'I do dissent from the view of the law that the superior court for King county has not the power to send the case to the court of another county for want of jurisdiction over the person of relator. The plaintiff in the action may have the right to have the case not sent to another county; but if so, he can, by timely voluntary dismissal of his action, secure that right.